            Case 1:19-cv-07993-GBD-OTW Document 307 Filed 03/10/21 Page 1 of 2




(212) 373-3254

(212) 492-0254

jhurwitz@paulweiss.com




           March 10, 2021



         .&.0&/%034&%

           By ECF

           Hon. Ona T. Wang
           United States Magistrate Judge
           United States District Court
           Southern District of New York
           500 Pearl St., Courtroom 20D
           New York, NY 10007

                 RE: Make the Road New York, et al. v. Ken Cuccinelli, et al., 19-cv-7993 (“MRNY”);
                     State of New York, et al. v. U.S. Dep’t of Homeland Security, et al., 19-cv-7777
                     (“State of New York”)

           Dear Judge Wang:

                          We represent the Organizational Plaintiffs in these consolidated cases. I
           am writing on behalf of all parties to request that the Court adjourn the status conference
           scheduled for tomorrow, March 11, 2021, at 10:00 am.

                          As defendants have advised the Court, see MRNY Dkt. 305; State of New
           York Dkt. 283, yesterday, March 9, 2021, the Department of Homeland Security (“DHS”)
           issued a statement announcing that it would no longer defend in court the public charge
 Case 1:19-cv-07993-GBD-OTW Document 307 Filed 03/10/21 Page 2 of 2


Hon. Ona T. Wang                                                                             2

rule at issue in this case, 84 Fed. Reg. 41,292 (Aug. 14, 2019). Consistent with that
position, on the same day, upon a joint stipulation from the parties, the Supreme Court
dismissed defendants’ appeal from the Second Circuit’s decision affirming this Court’s
preliminary injunction. See Order, Dep’t of Homeland Sec. v. New York, No. 20-449
(U.S. Mar. 9, 2021). The Supreme Court simultaneously dismissed pending petitions for
certiorari from parallel decisions of the Seventh and Ninth Circuits, also upon joint
stipulations from the parties to those cases. As described in defendants’ submission,
defendants also withdrew their appeal of a final judgment issued by the Northern District
of Illinois vacating the Rule nationwide. See MRNY Dkt. 305; State of New York Dkt.
283. As a result, and as confirmed by another DHS statement, the public charge rule is
no longer in effect. Id.

               In light of these recent developments, the parties have commenced
discussions regarding the status of these cases and next steps. The parties believe that a
status conference would be of most use to the Court if it occurs after additional
discussions between the parties.

                Accordingly, we respectfully request that the Court adjourn the status
conference scheduled for tomorrow, and that the parties be directed to submit a joint
status report no later than March 25, 2021.

               We appreciate the Court’s attention to this matter.



                                        Respectfully,


                                        /s/ Jonathan Hurwitz
                                        Jonathan Hurwitz




      "QQMJDBUJPO(3"/5&%5IFTUBUVTDPOGFSFODFJTBEKPVSOFE TJOFEJF5IF
      QBSUJFTTIBMMGJMFBKPJOUTUBUVTMFUUFSCZ.BSDI 

      4003%&3&%



      @@@@@@@@@@@@@@@@@@
      0OB58BOH
      64.+
